Citation Nr: 0944833	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  02-20 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972 and from September 1978 to March 1981.  He also has 
verified periods of active duty for training (ACDUTRA) for 
October 29, 1986, from June 15, 1991, to June 29, 1991, and 
from July 15, 1991 to July 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  In a decision dated in October 
2005, the Board granted the Veteran's request to reopen his 
previously denied claims of entitlement to service connection 
for a bilateral knee disorder and a right shoulder disorder, 
and remanded the underlying claims for additional evidentiary 
and procedural development.  In June 2007, the Board found 
that there was not substantial compliance with its October 
2005 remand directives; thus, it remanded this appeal once 
more.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
discussed below, the Board has reviewed the record and finds 
that its remand directives have been fulfilled and that it 
may therefore proceed with a decision at this time.  


FINDINGS OF FACT

1.  The Veteran has not experienced chronic symptoms of a 
bilateral knee disorder during service; his currently 
diagnosed bilateral knee disorder is not related by competent 
medical evidence to any incident during service.

2.  The Veteran had an incident of right shoulder strain 
while serving on ACDUTRA, but he has not experienced chronic 
symptoms of right shoulder problems until 1997; his currently 
diagnosed rotator cuff tendonitis is not shown to be related 
by competent medical evidence to any incident during service, 
including his in-service injury.



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active military service, to 
include ACDUTRA, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A right shoulder disorder was not incurred in or 
aggravated by the Veteran's active military service, to 
include ACDUTRA, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A July 2007 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a July 2007 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein, including the evidence and information necessary to 
establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

To the extent that the July 2007 letter was not given prior 
to the initial adjudication of the Veteran's claims in 
January 2002, the Board finds that any potential prejudice 
due to a timing defect was harmless error.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).  In this 
regard, the notice provided to the Veteran in July 2007 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an August 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  

In accordance with the Board's June 2007 remand, the agency 
of original jurisdiction made appropriate attempts to 
retrieve alleged clinical records from the Martin Army 
Hospital Clinic for the year 1985.  However, in June 2008, 
the National Personnel Records Center (NPRC) notified the VA 
that no records were located in its search.  The Veteran was 
notified of this negative reply by letter dated in June 2008, 
yet was unable to provide the VA with additional information 
or copies of the alleged treatment records himself.  Under 
these circumstances, the Board is satisfied that all relevant 
treatment records have been obtained.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).

The Board also notes that a request was made in September 
2008 for records pertaining to treatment at the Presidio for 
the months of October and November 1986.  A negative reply 
was received from the NPRC in May 2009, but the Board 
observes that these treatment records, which pertain to the 
Veteran's motor vehicle accident, were already associated 
with the claims file.  Finally, the Veteran indicated 
treatment his knees in June 1991 at Fort Sheridan.  A 
February 1992 memorandum from the Department of the Army 
indicates that no medical records pertaining to a knee injury 
were found for that month.  Absent additional evidence that 
such records exist, the Board concludes that further attempts 
to obtain these alleged outstanding treatment records would 
be futile.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to the 
etiology of his claimed bilateral knee and right shoulder 
disorders.  A review of the May 2006 examination report and 
May 2009 addendum reflect that the examiner conducted a 
review of the Veteran's complete claims file in addition to 
an oral history and physical examination of the Veteran.  
Following the above, the examiner provided a diagnosis and 
then an opinion as to the likelihood of his claimed disorders 
being related to military service, including alleged injuries 
incurred during ACDUTRA.  The examiner provided a rationale 
for this opinion which appears to be based on both the 
medical and lay evidence of record.  The Board does not find 
any indication of bias against the Veteran, and under the 
circumstances, concludes that the examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder and a right shoulder 
disorder.  Throughout this appeal, he has submitted lay 
statements in which he identifies a number of service-related 
knee and shoulder injuries that occurred in the course of 
completing his training and duties as a Military Policeman 
(MP) and an Infantry Officer.  Specifically, the Veteran 
alleges four separate injuries to his knees and right 
shoulder during service on his March 2001 claim for 
compensation.  According to him, the first injury occurred in 
October 1979 while he was serving on active duty in the Army; 
the remaining injuries were allegedly incurred while the 
Veteran was serving on ACDUTRA in May 1985, October 1986, and 
June 1991.  See VA Form 21-526 received March 6, 2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is presumed to have been 
incurred in service for certain diseases, including 
degenerative joint disease, if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

As for service connection claims arising from periods of 
Reserve duty, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for an injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).

I. Bilateral Knee Disorder

As noted above, the Veteran asserts that he injured his knees 
while serving on active duty in October 1979 as well as while 
serving on ACDUTRA in May 1985, October 1986, and June 1991.  
A review of his service treatment records, however, fails to 
reflect any complaints of knee problems or injuries.  
Notably, the Veteran did present for medical evaluation in 
October 1979, October 1986, and July 1991, but not for knee 
problems.  Rather, the records associated with these 
evaluations show that he complained of urinary tract bleeding 
and swollen feet, soreness across the chest and tenderness on 
his right upper shin (related to a motor vehicle accident), 
and painful upper extremities, chest, ribs, and bottom of his 
feet, respectively.  Furthermore, the Veteran underwent a 
complete physical evaluation in January 1982, February 1984, 
and January 1988.  The examination pertaining to these 
physicals reflect neither any clinical abnormalities of the 
knees nor any subjective history or complaints of knee 
problems.  Conversely, the Veteran indicated that he was in 
"good" or "excellent" health.  

The first documentation of record pertaining to the Veteran's 
knees is a December 1991 x-ray report which demonstrates that 
the Veteran has a deformity of the proximal metaphysic of the 
left fibula due to old fracture; there is also evidence of 
minimal narrowing of the medial joint space of the right 
knee.  Thereafter, the Veteran filed his first claim for 
compensation in January 1992, asserting a bilateral knee 
injury in June 1991.  In support of his claim, he submitted 
an April 1992 letter from P.B.T., D.O., stating that the 
Veteran is receiving treatment for "probable internal 
derangement of the knees."  Subsequent contemporaneous 
treatment records are silent for knee problems until December 
1997 when the Veteran presented as a walk-in at the VA 
Medical Center (VAMC) in St. Louis requesting injections for 
his knees; it is noted that he is diagnosed with 
fibromyalgia.  Finally, in April 1999, evidence is received 
which indicates that the Veteran has been diagnosed with 
arthritis of the bilateral knees and is receiving treatment 
at the St. Louis VAMC.  

Initially, the Board notes that service connection is only 
warranted on a presumptive basis for arthritis diagnosed to a 
compensable degree within one year of separation from active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In the present case, the first competent 
evidence of arthritis is April 1999, more than fifteen years 
after the Veteran's separation from active duty.  Thus, 
service connection for arthritis of the knees is not 
warranted on a presumptive basis.  See id.

Turning to the issue of whether the Veteran is entitled to 
service connection for a bilateral knee disorder as the 
result of an event, injury, or disease which occurred during 
active duty service or during a period of ACDUTRA, the Board 
finds that a preponderance of the evidence is against this 
claim.  As discussed in more detail below, the Board finds 
that the competent and credible evidence of record does not 
support a finding that the Veteran incurred any knee injuries 
during service which resulted in a chronic disability 
manifested by continuity of symptomatology.  And as the 
competent medical evidence of record fails to establish that 
the Veteran's current bilateral knee disorder, to include 
degenerative joint disease, is otherwise related to his 
active duty military service or a period of ACDUTRA, service 
connection is not established.  

As discussed above, the Veteran's service treatment records 
are silent for any complaints of knee injuries, treatment, 
diagnosis, or complaints.  However, despite the fact that the 
lack of medical evidence of a knee injury during service 
weighs against the Veteran's claim for service connection, it 
is not fatal to his claim.  In this regard, the Veteran, as a 
lay person, is competent to state that he injured his knees 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Such 
statements, however, are subject to a credibility 
determination by the Board.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

The Board notes that the Veteran has submitted numerous lay 
statements from persons who knew him during his active duty 
and Reserve service in support of his claims.  See Buddy 
Statements from D.M.L., D.J.G., A.L.F., C.E.L.; Lay Statement 
from Y.W.  Pertinent to the issue of his knees, two of his 
former housemates while stationed in Hawaii indicated that 
the Veteran sustained an injury to his right knee while 
serving in Hawaii in October 1979, and at least one of them 
recalls the Veteran visiting the dispensary and then hospital 
as a result of this injury.  See Buddy Statements from D.M.L. 
and C.E.L.; see also Buddy Statement from A.L.F. (the Veteran 
recounted a right knee injury after returning from Hawaii in 
September 1980).  A number of his peers also stated that the 
Veteran recounted re-injuring his knees while attending 
Airborne School at a housemate reunion in May 1985.  See 
Buddy Statements from D.M.L., C.E.L.; see also Lay Statement 
from Y.W. (recalled the Veteran returning from school early 
due to an injury).  Finally, these individuals indicated that 
the Veteran incurred injuries while playing combat volleyball 
in June 1991.  See Buddy Statements from D.M.L., D.J.G., 
C.E.L.; see also Lay Statement from Y.W. 

Initially, the Board notes that none of the lay statements 
provided by the Veteran's peers specifically mention that he 
incurred a knee injury while playing combat volleyball in 
1991.  As discussed further below, there is evidence that the 
Veteran complained of upper body injuries in July 1991 due to 
combat volleyball.  In the absence of any express indication 
that his 1991 injuries involved the knees, the Board will 
assume that these are the injuries they are referencing.  
Thus, the Board will not accept any of the buddy statements 
provided by the Veteran as evidence corroborating his own lay 
assertions of knee injuries while serving on ACDUTRA in 1991.  

Turning to the alleged 1979 and 1985 injuries, the Board 
acknowledges that there is nothing of record which would 
indicate that the accounts described above are not credible.  
Nevertheless, the Board finds these statements to be of 
limited probative value as to the issue of whether the 
Veteran incurred a knee injury during service.  See Hayes, 5 
Vet. App. at 69-70.  In this regard, the Board notes the 
significant gap in time between the supposed occurrence of 
these knee injuries and when the lay statements were 
provided.  With consideration of the lapse in time, and for 
the reason discussed immediately below, the Board finds it 
more likely that the Veteran's former servicemates are 
credible in their ability to recall that the Veteran incurred 
some type of injury in October 1979 with re-injury in May 
1985, but that their statements regarding a specific knee 
injury are not accurate.  

As discussed above, the contemporaneous evidence shows that 
the Veteran was evaluated for medical issues in October 1979, 
but not knee problems.  Since it is unlikely that the Veteran 
would complain of a knee injury to his servicemates, but make 
no mention of any problems when evaluated by medical 
personnel, the Board finds the contemporaneous medical 
evidence to be far more probative as to the issue of whether 
the Veteran incurred any knee injuries during service.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

Turning to the Veteran's own accounts of in-service knee 
injuries, the Board finds that his lay assertions lack 
credibility.  In its assessment of lay evidence, the Board 
may weigh the absence of contemporaneous medical evidence 
against a Veteran's lay assertions of in-service injury 
and/or complaints.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  In this case, there is an absence of contemporaneous 
treatment for chronic knee complaints or knee injuries during 
service.  In fact, the Veteran subjectively denied any 
history of knee problems throughout his active duty and 
Reserve service.  The Board is of the opinion that this lack 
of affirmative treatment evidence for knee problems during 
service weighs against the credibility of the Veteran's lay 
statements that he incurred knee injuries during service 
which resulted in a chronic bilateral knee disorder.  See 
id.; but see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (the Board cannot determine that lay evidence of onset 
in service lacks credibility merely because it is 
unaccompanied by contemporaneous service medical evidence).  

The Board also finds that internal inconsistencies exist 
throughout the record which further cast doubt on the 
credibility of the Veteran's account of in-service knee 
injuries with continuity of problems ever since.  See Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of 
record, and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

First, the Board observes that when the Veteran initially 
filed his claim for compensation in January 1992, the only 
bilateral knee injury mentioned is a June 1991 injury.  See 
VA Form 21-526 received January 6, 1992.  As noted above, he 
now claims four separate injuries to the knees, including one 
which occurred during his second period of active duty 
service.  Similarly, the record contains a May 1999 
Disability Report from the Social Security Administration in 
which the Veteran indicated that his knees did not begin to 
bother him until June 1991.  It is important to note that the 
Veteran had been previously denied service connection for a 
bilateral knee disorder in March 1992 due, in part, to the 
lack of evidence of an in-service knee injury.  The fact that 
it was not until he re-filed for compensation benefits in 
March 2001 that he mentioned these additional in-service knee 
injuries weighs heavily against the credibility of his 
assertions.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although the Board must take into consideration the 
Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  

As for the Veteran's credibility as a whole, the Board 
observes that he recently and adamantly denied ever being 
overweight during his active duty or Reserve service.  See 
Written Statement received December 7, 2006.  Yet, both his 
active duty and Reserve service treatment records reflect 
that was evaluated during service for being overweight and 
underwent the weight reduction program.  See, e.g., Service 
Treatment Records dated July 17, 1979, and December 18, 1983.  
See also VA Examination Report dated in August 2001 (the 
Veteran reported that he was the maximum weight when drafted 
and that he always had weight problems).  

The above inconsistencies, especially when viewed in light of 
the medical evidence of record, tend to show that the Veteran 
did not incur any knee injuries during service, and that his 
first complaints of knee problems merely coincided with a 
period of ACDUTRA in which he suffered upper body injuries.  
Furthermore, it his clear that his belief of incurring 
multiple knee injuries during service did not come about 
until more recently and following a prior denial of his claim 
on the basis of no evidence of in-service injuries.  Under 
these circumstances, the Board finds itself unwilling to 
assign any probative value to the Veteran's lay statements 
regarding in-service knee injuries with continued problems.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Although the Board fails to find that the evidence is 
sufficient to establish that the Veteran incurred any knee 
injuries during a period of active duty service or ACDUTRA, 
its inquiry does not end.  In this regard, service connection 
may still be granted when all the evidence, including that 
pertinent to service, establishes that a current bilateral 
knee disorder was incurred during active duty service or 
during a period of ACDUTRA as a result of some injury, 
disease, or event.  38 C.F.R. § 3.303(d).  Since the Board is 
prohibited from making conclusions based on its own medical 
judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
the Veteran, as a layperson, is not competent to provide such 
nexus evidence, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the Board must look to the remaining evidence of 
record to determine whether the competent evidence relates 
any current knee disorder to service.  

The Veteran submitted a letter from a physician, Dr. P.B.T., 
dated in May 1999, which indicates that the Veteran has been 
under her care and treated in her office for tenosynovitis of 
the bilateral knees with internal derangement in October 1986 
and from August 1991 to January 1992.  She also notes that 
these injuries were "sustained while on a Reserve Active 
Duty Training Status."  More specifically, she notes that 
the Veteran was involved in a motor vehicle accident in 
October 1986 and incurred injuries while playing combat 
volleyball in June 1991.  

As previously discussed, the Veteran's service treatment 
records regarding these incidents are of record, and there is 
no mention of any knee injury or complaints.  Furthermore, 
the record already contains a treatment report from Dr. 
P.B.T.'s office dated earlier, in April 1992, which states 
that the Veteran is being treated for "probable internal 
derangement of the knees" [emphasis added].  In light of 
this April 1992 statement, the Board's finding that the 
Veteran did not incur knee injuries in October 1986 and July 
1991, and the absence of any contemporaneous evidence from 
Dr. P.B.T.'s office showing treatment for knee problems, the 
Board finds her May 1999 treatment report to be of no 
probative value to the issue of whether the Veteran's current 
knee disorder is related to his military service.  

The only remaining competent evidence of record which 
directly addresses the etiology of the Veteran's current 
bilateral knee disorder is the findings of the May 2006 VA 
examiner.  See also VA Examination Addendum dated in May 
2009.  Following a review of the claims file, an interview 
with the Veteran, and a physical examination of the Veteran, 
the May 2006 VA examiner concluded that the Veteran's medial 
compartment osteoarthritis of the bilateral knees is not the 
result of any traumatic injury alleged to have occurred 
during service.  In reaching this conclusion, the examiner 
noted first that there was no medical evidence that the 
Veteran incurred any knee injuries during a period of active 
duty or ACDUTRA.  However, even considering an in-service 
injury, the examiner indicated that the Veteran's symmetrical 
x-ray and imaging findings suggested degenerative joint 
disease unrelated to trauma, made worse by his excessive 
weight.  

The above medical opinion reflects consideration of both the 
medical and lay evidence of record in its determination.  
Moreover, it is based upon an accurate history of the 
Veteran's service and post-service treatment.  Under these 
circumstances, the Board finds that this opinion will be 
afforded significant probative value as to the issue of 
whether the evidence indicates that the Veteran's current 
bilateral knee disorder is related to his military service.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In sum, the competent and credible evidence of record fails 
to demonstrate that the Veteran incurred any knee injuries 
during a period of active duty service or ACDUTRA.  The first 
competent evidence of bilateral knee problems is a December 
1991 x-ray; the first diagnosis of arthritis is in 1999.  
Absent any indication that the Veteran experienced knee 
problems during active duty service or as a result of an 
injury or disease incurred while serving on ACDUTRA, and with 
consideration of the probative VA examiner's report, and the 
absence of any persuasive medical opinion suggesting a causal 
link to the Veteran's service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a bilateral knee disorder.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Right Shoulder Disorder

Similar to his claimed bilateral knee disorder, the Veteran 
asserts that he injured his right shoulder while serving on 
active duty in October 1979 as well as while serving on 
ACDUTRA in May 1985, October 1986, and June 1991.  A review 
of his service treatment records, however, fails to reflect 
any complaints of shoulders problems or injuries with the 
exception of a July 1991 complaint.  Specifically, the 
Veteran was evaluated on July 15, 1991, while serving on 
ACDUTRA, for complaints of painful upper extremities, chest, 
ribs, and the bottom of his feet.  It was noted that he 
reported 'banging up' his shoulders while playing combat 
volleyball.  The diagnosis provided is muscle strain.  The 
Veteran's service treatment records do not contain any 
additional records following the July 1991 record.  As above, 
the Veteran underwent a complete physical evaluation prior to 
his July 1991 injury, in January 1982, February 1984, and 
January 1988.  The examination pertaining to these physicals 
reflect neither any clinical abnormalities of the right 
shoulder nor any subjective history or complaints of shoulder 
problems.  The Veteran indicated that he was in "good" or 
"excellent" health.  

Following the July 1991 incident, the first documentation of 
record pertaining to the Veteran's right shoulder is a 
December 1997 VA treatment record which shows that the 
Veteran presented as a walk-in at the VA Medical Center 
(VAMC) in St. Louis requesting injections for his shoulders; 
it was noted that he is diagnosed with fibromyalgia.  
Thereafter, the Veteran submitted a letter from a Dr. P.B.T. 
in May 1999 indicating that he had right rotator cuff 
syndrome.  He underwent arthroscopic surgery in July 2001.  

Initially, the Board observes that while the evidence shows 
that the Veteran sustained a right shoulder injury during 
service, it does not indicate that he was diagnosed with a 
chronic right shoulder disorder, including right rotator cuff 
syndrome.  And while the Veteran is competent to report that 
he has experienced constant right shoulder pain since his 
ACDUTRA service injury, see Layno, 6 Vet. App. at 469, he is 
not competent to state that he had a chronic diagnosed right 
shoulder disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The absence of any competent medical evidence of 
a chronic right shoulder disorder following his July 1991 
injury weighs significantly against his claim that he has a 
current right shoulder disorder that is related to his in-
service injury.  See 38 C.F.R. § 3.303(a).  

As for the Veteran's lay statements regarding continuity of 
right shoulder pain since 1991, such evidence, while 
competent, is still subject to a determination as to its 
credibility and probative value.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  In the present case, the Board 
notes that, with the exception of his claim for compensation 
in January 1992, there is no contemporaneous medical or lay 
evidence of right shoulder problems until December 1997.  And 
despite ample notice of the need to submit evidence showing 
continuity of problems since service, the Veteran has been 
unable to provide the VA with information sufficient to 
obtain any treatment records dated between July 1991 and 
December 1997 which show treatment for chronic right shoulder 
problems.  The Board is of the opinion that this lack of 
affirmative treatment evidence for chronic right shoulder 
problems during service or following his July 1991 injury 
while serving on weighs against the credibility of the 
Veteran's lay testimony that his in-service acute lumbar 
strain resulted in chronic problems, including pain.  See 
id.; but see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (the Board cannot determine that lay evidence of onset 
in service lacks credibility merely because it is 
unaccompanied by contemporaneous service medical evidence).  

Moreover, the Board also finds that internal inconsistencies 
exist throughout the record which further cast doubt on the 
credibility of the Veteran's account of in-service right 
shoulder injuries with continuity of problems ever since.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the 
evidence of record, and weighing the credibility of the 
appellant's lay statements, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

First, the Board observes that when the Veteran initially 
filed his claim for compensation in January 1992, he did not 
even mention the July 1991 right shoulder injury, but rather 
indicated that the onset of this claimed disorder was 1985.  
See VA Form 21-526 received January 6, 1992.  Additionally, 
as above, he now claims four separate injuries to the right 
shoulder, whereas he previously only claimed one injury.  
Notably, he was also denied service connection for a right 
shoulder disorder in March 1992 due, in part, to evidence 
which failed to show evidence of an in-service shoulder 
injury with resulting chronic disability.  

The Board acknowledges that the Veteran submitted buddy 
statements in support of his claim which indicate that he 
initially injured his right shoulder in October 1979 while 
serving on active duty with re-injury in May 1985.  See Buddy 
Statements from D.M.L., A.L.F., C.E.L.  However, similar to 
before, the Board finds the contemporaneous medical evidence 
of record, which fails to mention any complaints related to 
the right shoulder, to be more probative than the long past 
recollections of the Veteran's fellow servicemembers.  For 
that reason, the Board will afford little to no probative 
value to these lay statements as to the issue of whether the 
Veteran incurred additional right shoulder injuries during 
service.  

The Board has already mentioned the conflicting statements of 
record regarding the Veteran's weight, and its impact on its 
credibility assessment.  Thus, it will not repeat this 
analysis here.  In sum, the Board finds that the 
inconsistencies discussed above, especially when viewed in 
light of the medical evidence of record, tend to show that 
the Veteran did not incur any right shoulder injuries during 
service other than the July 1991 muscle strain.  Furthermore, 
his lay assertions of continued shoulder problems following 
the July 1991 incident are not credible due to the lack of 
contemporaneous evidence and internal inconsistencies 
regarding the history of his injuries and complaints.  As 
such, the Board will not assign any probative value to the 
Veteran's lay statements regarding continued right shoulder 
problems.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Although the Board fails to find that the Veteran has 
experienced chronic right shoulder problems during service or 
following his July 1991 ACDUTRA injury, its inquiry does not 
end.  In this regard, he did incur a right shoulder muscle 
strain while serving during a period of ACDUTRA.  Thus, 
service connection may be awarded when all the evidence, 
including that pertinent to service, establishes that a 
current right shoulder disorder was incurred in service as a 
result of this injury or event.  38 C.F.R. § 3.303(d).  Since 
the Board is prohibited from making conclusions based on its 
own medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and the Veteran, as a layperson, is not competent to 
provide such nexus evidence, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the Board must look to the remaining 
evidence of record.  

As with his claimed knee disorder, the Veteran submitted a 
letter from a physician, Dr. P.B.T., dated in May 1999, which 
indicates that the Veteran has been under her care and 
treated in her office for right rotator cuff syndrome in 
October 1986 and from August 1991 to January 1992.  She also 
notes that these injuries were "sustained while on a Reserve 
Active Duty Training Status."  More specifically, she notes 
that the Veteran was involved in a motor vehicle accident in 
October 1986 and incurred injuries while playing combat 
volleyball in June 1991.  

As previously discussed, the Veteran's service treatment 
records regarding these incidents are of record, and there is 
no mention of any right shoulder injury or complaints.  In 
the absence of any contemporaneous evidence from Dr. P.B.T.'s 
office showing treatment for right shoulder problems, the 
Board finds her May 1999 treatment report to be of no 
probative value to the issue of whether the Veteran's current 
shoulder disorder is related to his military service.  

The only remaining competent evidence of record which 
directly addresses the etiology of the Veteran's current 
right shoulder disorder is the findings of a May 2006 VA 
examiner.  See also VA Examination Addendum dated in May 
2009.  Following a review of the claims file, an interview 
with the Veteran, and a physical examination of the Veteran, 
the May 2006 VA examiner concluded that the Veteran's right 
rotator cuff tendonitis with impingement syndrome is not the 
result of any in-service shoulder injury, including the July 
1991 combat volleyball muscle strain.  In reaching this 
conclusion, the examiner noted that rotator cuff tendonitis 
is more likely caused by repetitive activities than a single 
traumatic episode.  Additionally, it was noted that the July 
1991 injury was accompanied by normal range of motion 
findings and no record of treatment for chronic problems for 
six years.  Absent competent medical evidence of problems 
earlier than December 1997, the May 2006 VA examiner 
concluded that the initial onset of the Veteran's right 
shoulder disorder was 1997.  See VA Examination Addendum 
dated in May 2009.  

The above medical opinion reflects consideration of both the 
medical and lay evidence of record in its determination.  
Moreover, it is based upon an accurate history of the 
Veteran's service and post-service treatment.  Under these 
circumstances, the Board finds that this opinion will be 
afforded significant probative value as to the issue of 
whether the evidence indicates that the Veteran's current 
bilateral right shoulder disorder is related to his military 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

In sum, the competent and credible evidence of record 
reflects that the Veteran incurred a single incident of right 
shoulder muscle strain during a period of ACDUTRA with no 
apparent resultant chronic disorder.  Following this injury, 
he did not seek treatment for chronic right shoulder problems 
until six years later.  He was eventually diagnosed with a 
chronic right shoulder disorder which is more likely the 
result of repetitive movement, and not generally associated 
with a single traumatic episode.  Thus, with consideration of 
the probative VA examiner's report, the length of time 
following evidence of an in-service injury prior to a 
recorded diagnosed chronic right shoulder disorder, and the 
absence of any persuasive medical opinion suggesting a causal 
link to the Veteran's service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a right shoulder disorder.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


